In an action, inter alia, to recover damages based upon the defendants’ allegedly wrongful possession of certain solar energy equipment, the plaintiff appeals from an order of the Supreme Court, Westchester County (Ruskin, J.), dated September 14, 1987, which, inter alia, granted the defendants’ motion to cancel and discharge of record a notice of pendency filed by the plaintiff against the defendants’ real property located at 925 Saw Mill River Road, Yonkers, New York.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court, Westchester County, that vacatur of the notice of pendency was warranted because the plaintiff, by the requests for relief in its complaint, did not seek to affect the title to, or the possession, use or enjoyment of, the defendants’ real property (see, 5303 Realty Corp. v O & Y Equity Corp., 64 NY2d 313; Long Is. City Sav. & Loan Assn. v Gottlieb, 90 AD2d 766, mod on other grounds 58 NY2d 931). Bracken, J. P, Brown, Lawrence and Spatt, JJ., concur.